                                           Case 5:21-cv-00898-BLF Document 9 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TELEBRANDS CORP.,                                 Case No. 21-cv-00898-BLF
                                   8                   Plaintiff,
                                                                                           ORDER DIRECTING DEFENDANTS
                                   9             v.                                        TO RESPOND, SETTING HEARING
                                                                                           DATE, DIRECTING PLAINTIFF TO
                                  10     VINDEX SOLUTIONS LLC, et al.,                     SERVE DEFENDANTS WITH NOTICE
                                                                                           OF ORDER AND FILE PROOF OF
                                  11                   Defendants.                         SERVICE
                                  12
Northern District of California
 United States District Court




                                  13          On February 4, 2021, Plaintiff filed an application for a temporary restraining order seeking
                                  14   to enjoin Defendants from, inter alia, “[c]ontinuing to unlawfully distribute Defendants’
                                  15   unauthorized TENS units either through third-party marketplaces such as Amazon, or any other
                                  16   platform whether online, by telephone, in retail stores or through any other medium within the
                                  17   United States.” ECF 3 at 1. Defendants SHALL file a response by February 10, 2021 at 12:00pm.
                                  18   The total pages of all Defendant briefs SHALL NOT exceed 25 pages. A hearing is hereby SET for
                                  19   February 11, 2021 at 9:00am via Zoom.
                                  20          The Court DIRECTS Plaintiff to serve Defendants with notice of this Order via email no
                                  21   later than February 8, 2021 at 12:00pm. Plaintiff SHALL file proof of service with the Court.
                                  22          IT IS SO ORDERED.
                                  23

                                  24   Dated: February 8, 2021
                                  25                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  26                                                  United States District Judge
                                  27

                                  28
